ICJ_031_PetitionersComitteeSouthWestAfrica_UNGA_NA_1956-06-01_ADV_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ADMISSIBILITY OF HEARINGS OF PETITIONERS
BY THE
COMMITTEE ON SOUTH WEST AFRICA

ADVISORY OPINION OF JUNE Ist, 1956

1956

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

ADMISSIBILITE DE L’AUDITION DE
PETITIONNAIRES PAR LE
COMITÉ DU SUD-OUEST AFRICAIN

AVIS CONSULTATIF DU 1er JUIN 1956
This Opinion should be cited as follows:

“Admissibility of hearings of petitioners by the Committee on
South West Africa, Advisory Opinion of June rst, 1056:
I.C.J. Reports 1956, p. 23.”

Le présent avis doit étre cité comme suit:

«Admissibilité de l'audition de pétitionnaires par le Comité
du Sud-Ouest africain,
Avis consultatif du rer juin 1956: C.I.J. Recueil 1956, p. 23»

 

Sales number 151
N° de vente :

 

 
INTERNATIONAL COURT OF JUSTICE

1956
June 1st 7
General List : VEAR 1956
No. 31

June 1st, 1956

ADMISSIBILITY OF HEARINGS OF PETITIONERS
BY THE
COMMITTEE ON SOUTH WEST AFRICA

Meaning of Question put to Couri.—Grant of Oval Hearings to
Petitioners: Decision by Committee on South West Africa or by
General Assembly.

Interpretation of Opinion of rz July 1950 as a whole, its general
purport and meaning.

Conformity with Mandates Svstem and Procedure of Council of
League of Nations.— Competence of Council of League and of General
Assembly of United Nations to regulate Supervision.

Excess of Supervision.— Conformity with Procedure of Mandates
System.— Effectiveness of Supervision.—Absence of Co-operation of
andatory.— Oval Hearings, bearing on Degree of Supervision.—
Conformity ‘as jar as possible” to Procedure under League of Nations.

ADVISORY OPINION

Present : President HACKWorTH ; Vice-President Bapawi; Judges
BASDEVANT, WINIARSKI, KLAESTAD, Reap, Hsu Mo.
ARMAND-UGoN, KoJEVNIKOV, Sir Muhammad ZAFRULLA
KHAN, Sir Hersch LAUTERPACHT, MORENO QUINTANA,
CorDova ; Registrar LOPEZ OLIVAN.
24 HEAR. OF PETIT. BY COMM. ON S.W. AFRICA (OPIN. I VI 56)

In the matter of the Admissibility of Hearings of Petitioners
by the Committee on South West Africa,

THE Court,
composed as above,

gives the following Advisory Opinion :

By a letter of December rgth, 1955, filed in the Registry on
December 22nd, the Secretary-General of the United Nations
informed the Court that, by a Resolution adopted on December 3rd,
1955, the General Assembly of the United Nations decided to request
the Court to give an Advisory Opinion on the following question :

“Is it consistent with the advisory opinion of the International
Court of Justice of 11 July 1950 for the Committee on South
West Africa, established by General Assembly resolution 749 A
(VIII) of 28 November 1953, to grant oral hearings to petitioners
on matters relating to the Territory of South West Africa ?”

The Secretary-General enclosed with that letter a certified true
copy of the Resolution which may be referred to as Resolution
942 A (X) and which is in the following terms:

“The General Assembly,

Having been requested by the Committee on South West Africa
to decide whether or not the oral hearing of petitioners on matters
relating to the Territory of South West Africa is admissible before
that Committee (A/2913/Add.2),

Having instructed the Committee, in General Assembly reso-
lution 749 A (VIII) of 28 November, 1953, to examine petitions
as far as possible in accordance with the procedure of the former
Mandates System,

Requests the International Court of Justice to give an advisory
opinion on the following question :

‘Is it consistent with the advisory opinion of the Inter-
national Court of Justice of 11 July 1950 for the Committee
on South West Africa, established by General Assembly
resolution 749 A (VIII) of 28 November 1953, to grant oral
hearings to petitioners on matters relating to the Territory
of South West Africa?’ ”

In accordance with Article 66, paragraph 1, of the Statute,
notice was given, on December 24th, 1955, to all States entitled to
appear before the Court, of the letter of the Secretary-General of
the United Nations and of the Resolution annexed thereto.

In pursuance of paragraph 2 of the same Article, the President
of the Court having considered that the States Members of the

5
25 HEAR. OF PETIT, BY COMM. ON S.W. AFRICA (OPIN. I V1 56)

United Nations were likely to be able to furnish information on
the questions referred to the Court, the Registrar notified these
States, by letters of December 24th, 1955, that the Court would. be
prepared to receive written statements from them within a time-
limit fixed by an Order of the same date at February 15th, 1956.
The Governments of the United States of America and of the
Republic of China availed themselves of this opportunity to submit
written statements. The Government of India sent a letter stating
that it did not consider it necessary to submit any written statement,
in view of the fact that their views in the matter had already been
indicated in the relevant. records of the Tenth Session of the General
Assembly of the United Nations.

The Secretary-General of the United Nations later transmitted
to the Court the documents likely to throw light upon the question,
together with an Introductory Note.

The written statements submitted to the Court were communi-
cated to ali States which had been notified on December 24th,
1955 in accordance with paragraph 2 of Article 66 of the Statute.
These States were also informed that the Court would be prepared
to hear oral statements on March 15th, 1956. This date was later
changed to March 22nd, 1956, and a public hearing was held on that
date when the Court heard the Rt. Hon. Sir Reginald Manningham-
Buller, Q.C., M.P., Attorney-General, representing the Government
of the United Kingdom of Great Britain and Northern Ireland.

*
* *

It is necessary at the outset to indicate the Court’s understanding
of the «question submitted for its opinion. The Court understands
thai the expression “grant oral hearings to petitioners’ relates to
persons who have submitted written petitions to the Committee
on South West Africa in conformity with its Rules cf Procedure.

A question arises as to whether the request for the Court’s
Opinion relates to the authority of the Committee on South West
Africa to grant oral hearings in its own right or only under
prior authorization of the General Assembly.

The General Assembly having accepted the Court’s Advisory
Opinion of 11 July 1950, proceeded to establish, by Resolution
749 A (VIII), referred to in the request for the Opinion of the
Court contained in Resolution 942 A (X), a subsidiary organ which,
inter alia, was to “examine ... such information and documentation
as may be available in respect of the Territory of South West
Africa”, to ‘examine ... reports and petitions which may be sub-
mitted to the Committee or to the Secretary-General”, and to
“transmit to the General Assembly a report concerning conditions
in the Territory...”. This organ is the Committee on South West
Africa referred to in the question submitted to the Court for its

6
26 HEAR. OF PETIT. BY COMM. ON S.W. AFRICA (OPIN. I VI 56)

opinion. Its functions are analogous to those of the Permanent
Mandates Commission established by the Council of the League
of Nations, pursuant to paragraph 9 of Article 22 of the Covenant.

It appears from Resolution 749 A (VIII) that the Mandatory
was refusing. to assist in the implementation of the Advisory
Opinion of the Court and to co-operate with the United Nations
concerning the submission of reports and the transmission of
petitions in accordance with the procedure of the Mandates System.
As the Mandatory continued in its refusal to co-operate, the Com-
mittee found itself handicapped in the examination of petitions.
It lacked both the Mandatory’s comments on the petitions and the
supplementary information which the Mandatory might have been
expected to supply to the Committee directly or through its accre-
dited representative. These were the circumstances prevailing at
the time that the Committee requested the General Assembly to
decide whether or not the oral hearing of petitioners by the Com-
mittee would be admissible.

Before deciding whether the Committee should or should not be
authorized to grant oral hearings, the General Assembly deemed it
advisable to obtain the Opinion of the Court on the question
whether the grant of oral hearings by the Committee on South
West Africa would be consistent with the Advisory Opinion of
the Court of 11 July 1950.

It was in these circumstances that the question was submitted
to the Court. While the question in terms refers to the grant of
oral hearings by the Committee, the Court interprets it as meaning :
whether it is legally open to the General Assembly to authorize
the Committee to grant oral hearings to petitioners. The Court
must therefore deal with the broader question as to whether it
would be consistent with its previous Opinion of 11 July 1950 for
the General Assembly to authorize the Committee on South West
Africa to grant oral hearings to petitioners.

*
* *

The meaning of the question having been thus defined, the Court
will proceed to its examination.

In the operative part of the Advisory Opinion of 11 July 1950,
the Court stated:

“that South-West Africa is a territory under the international
Mandate assumed by the Union of South Africa on December 17th,
1920 ;

that the Union of South Africa continues to have the inter-
national obligations stated in Article 22 of the Covenant of the
League of Nations and in the Mandate for South-West Africa as
well as the obligation to transmit petitions from the inhabitants
of that Territory, the supervisory functions to be exercised by
the United Nations, to which the annual reports and the petitions

“3
27 HEAR. OF PETIT. BY COMM. ON S.W. AFRICA (OPIN. I VI 56)

are to be submitted, and the reference to the Permanent Court
of International Justice to be replaced by a reference to the
International Court of Justice, in accordance with Article 7 of
the Mandate and Article 37 of the Statute of the Court ;”

Accordingly, the obligations of the Mandatory continue unim-
paired with this difference, that the supervisory functions exercised
by the Council of the League of Nations are now to be exercised
by the United Nations. The organ of the United Nations exercising
these supervisory functions, that is, the General Assembly, is
legally qualified to carry out an effective and adequate supervision
of the administration of the Mandated Territory, as was the Council
of the League.

In determining the question whether in these circumstances it
would be consistent with the Opinion of the Court of 1x July 1950
for the Committee on South West Africa to grant oral hearings to
petitioners, the Court must have regard to the whole of its previous
Opinion and its general purport and meaning.

In that Opinion the Court, having concluded that South West
Africa is a territory under the international Mandate and that the
Mandatory continues to have the obligations stated in Article 22
of the Covenant of the League of Nations and in the Mandate, as
well as the obligation to transmit reports and petitions and to
submit to the supervision of the General Assembly, made it clear
that the obligations of the Mandatory were those which obtained
under the Mandates System. These obligations could not be
extended beyond those to which the Mandatory had been subject
by virtue of the provisions of Article 22 of the Covenant and of the
Mandate for South West Africa under the Mandates System. The
Court stated, therefore, that the degree of supervision to be exer-
cised by the General Assembly should not exceed that which
applied under the Mandates System. Following its finding regarding
the substitution of the General Assembly of the United Nations for
the Counci! of the League of Nations in the exercise of supervision,
the Court stated that the degree of supervision should conform as
far as possible to the procedure followed by the Council of the
League of Nations in that respect. The Court observed that these
considerations were particularly applicable to annual reports and
petitions.

At the same time the Court stated that ‘‘the effective performance
of the sacred trust of civilization by the Mandatory Powers required
that the administration of mandated territories should be subject
to international supervision” and said : “The necessity for super-
vision continues to exist despite the disappearance of the super-
visory organ under the Mandates System.”

In discussing the effect of Article 80 (1) of the Charter, preserving
the rights of States and peoples under existing international
agreements, the Court observed: “The purpose must have been

8
28 HEAR. OF PETIT. BY COMM. ON S.W. AFRICA (OPIN. I VI 56)

to provide a real protection for those rights ; but no such rights
of the peoples could be effectively safeguarded without inter-
national supervision and a duty to render reports to a supervisory
organ.

The general purport and meaning of the Opinion of the Court of
11 July 1950 is that the paramount purpose underlying the taking
over by the General Assembly of the United Nations of the super-
visory functions in respect of the Mandate for South West Africa
formerly exercised by the Council of the League of Nations was to
safeguard the sacred trust of civilization through the maintenance
of effective international supervision of the administration of the
Mandated Territory.

Accordingly, in interpreting any particular sentences in the
Opinion of the Court of 11 July 1950, it is not permissible, in the
absence of express words to the contrary, to attribute to them a
meaning which would not be m conformity with this paramount
purpose or with the operative part of that Opinion.

+
+ *

Before proceeding further, it is necessary to refer briefly to the
way in which the question of the grant of oral hearings to petitioners
was dealt with during the regime of the League of Nations, The
Permanent Mandates Commission had under consideration at
various meetings the question of the grant of oral hearings to
petitioners, both at the request of petitioners and on its own
initiative. The Commission felt that in some cases oral hearings
would be useful, if not indispensable, in determining whether
petitions were well-founded or not. In 1926, the Commission laid
the matter before the Council, but refrained from making a definite
recommendation on the subject. The Council, in turn, decided that,
before taking action, it should consult the Mandatory Powers.
After obtaining the views of those Powers, all of whom were
opposed to the grant of oral hearings on various grounds, the
Council, by Resolution of March 7, 1927, decided that there was
no occasion to modify the procedure theretofore followed by the
Commission in regard to the question. In his Report to the Council,
the Rapporteur stated that, if in any particular case the circum-
stances should show that it was impossible for all the necessary
information to be secured by the usual means, the Council could
“decide on such exceptional procedure as might seem appropriate
and necessary in the particular circumstances’’. By its Resolution,
the Council directed that copies of the Resolution, of the Report
of the Rapporteur and of the replies of the Mandatory Powers,
should be transmitted to the Permanent Mandates Commission.
It is clear that oral hearings were not granted to petitioners by the
Permanent Mandates Commission at any time during the regime
of the League of Nations.

9
29 HEAR. OF PETIT. BY COMM. ON S.W. AFRICA (OPIN, I VI 56)

The right of petition was introduced into the Mandates System
by the Council of the League on January 31st, 1923, and certain
rules relating to the matter were prescribed. This was an innovation
designed to render the supervisory function of the Council more
effective. The Council having established the right of petition, and
regulated the manner of its exercise, was, in the opinion of the
Court, competent to authorize the Permanent Mandates Com-
mission to grant oral hearings to petitioners, had it seen fit to do so.

*
* *

It has been contended that the Court, in its Opinion of 11 July
1950, intended to express the view that the Mandates System and
the degree of supervision to be exercised by the General Assembly
in respect of the Territory of South West Africa must be deemed
to have been crystallized, so that, though the General Assembly
replaced the Council of the League as the supervisory organ in
respect of the Mandate, it could not, in the exercise of its super-
visory functions, do anything which the Council had not actually
done, even if it had authority to do it. The Court does not consider
that its Opinion of rx July 1950 supports this position.

There is nothing in the Charter of the United Nations, the Cove-
nant of the League, cr the Resolution of the Assembly of the League
of April 18th, 1946, relied upon by the Court in its Opinion of 1950,
that can be construed as in any way restricting the authority of the
General Assembly to less than that which was conferred upon
the Council by the Covenant and the Mandate ; nor does the Court
find any justification for assuming that the taking over by the
General Assembly of the supervisory authority formerly exercised
by the Council of the League had the effect of crystallizing the
Mandates System at the point which it had reached in 1946.

The Court having determined that the General Assembly had
replaced the Council of the League as the supervisory organ, it
was proper for it to point out that the General Assembly could not
enlarge its authority but must confine itself to the exercise ot such
authority as the Mandates System had conferred upon the super-
visory organ. The Court was not called upon to determine whether
the General Assembly could or could not exercise powers which
the Council of the League had possessed but for the exercise of
which no occasion had arisen.

The Court held that the obligations of the Mandatory under the
Mandate continued unimpaired, and that the supervisory functions
in respect of the Mandate were exercisable by the United Nations,
the General Assembly replacing in this respect the Council of the
League. It followed that the General Assembly in carrying out its

10
30 HEAR. OF PETIT. BY COMM. ON S.W. AFRICA (OPIN. I VI 56)

supervisory functions had the same authority as the Council. The
scope of that authority could not be narrowed by the fact that
the Assembly had replaced the Council as the supervisory organ.

Reliance has been placed upon the following sentence in the
Court’s Opinion of 1950:

“The degree of supervision to be exercised by the General Assembly
should not therefore exceed that which applied under the Mandates
System, and should conform as far as possible to the procedure
followed in this respect by the Council of the League of Nations.”

It has been suggested that the grant of oral hearings by the Com-
mittee on South West Africa to petitioners would involve an
excess in the degree of supervision to be exercised by the General
Assembly and that the sentence should be interpreted as intended
to restrict the activity of the General Assembly to measures which
had actually been applied by the League of Nations. On these
grounds it has been contended that the grant of oral hearings
by the Committee would not be consistent with the Court’s Opinion
of 1950.

The Court will deal first with the suggestion that the grant of
oral hearings to petitioners would, in fact, add to the obligations
of the Mandatory and thu< '»-» upon it a heavier burden than it
was subject to under .2 Mandates System. The Court is unable
to accept this suggestion. The Committee on South West Africa
at present receives petitions from the inhabitants of the Mandated
Territory and proceeds to examine them without the benefit of
the comments of the Mandatory or of the assistance of its accredited
representative during the course of the examination. In many
cases, the material available to the Committee from the petitions
or from other sources may be sufficient to enable the Committee
to form an opinion on the merits of the petitions. In other cases
the Committee may not be able to come to a decision on the
material available to it. If the Committee cannot have recourse
to any further information for the purpose of testing whether a
petition is or is not well-founded, it may lead in certain cases to
acceptance of statements in the petitions without further test.
Oral hearings in such cases might enable the Committee to submit
its advice to the General Assembly with greater confidence. If
as the result of the grant of oral hearings to petitioners in certain
cases the Committee is put in a better position to judge the merits
of petitions, this cannot be presumed to add to the burden of the
Mandatory. It is in the interest of the Mandatory, as well as of
the proper working of the Mandates System, that the exercise of
supervision by the General Assembly should be based upon material
which has been tested as far as possible, rather than upon material
which has not been subjected to proper scrutiny either by or on
behalf of the Mandatory, or by the Committee itself.

II
31 HEAR. OF PETIT. BY COMM. ON S.W. AFRICA (OPIN. I VI 56)

The Court will deal next with the suggestion that the statement
“the degree of supervision to be exercised by the General Assembly
should not therefore exceed that which applied under the Mandates
System” should be interpreted as intended to restrict the activity
of the General Assembly to measures which had actually been
applied by the League of Nations. This could not have been the
intention of the Court. Neither the Covenant of the League, nor
the Mandate for South West Africa, nor the Charter of the United
Nations, contains any provision which could justify such a restric-
tion. That it cannot have been the intention of the Court to impose
on the General Assembly a rigid limitation on its supervisory
function is evidenced by the second part of the same sentence,
according to which the degree of supervision “should conform as
far as possible to the procedure followed in this respect by the
Council of the League of Nations”. With regard to this statement,
the Court said in its Opinion of 1955:

“When the Court stated in its previous Opinion that in exer-
cising its supervisory functions the General Assembly should
conform ‘as far as possible to the procedure followed in this respect
by the Council of the League of Nations’, it was indicating that
in the nature of things the General Assembly, operating under
an instrument different from that which governed the Council of
the League of Nations, would not be able to follow precisely the
same procedures as x: icllowed by the Council. Consequently,
the expression ‘25 fai as possible’ was designed to allow for adjust-
ments and modifications necessitated by legal or practical con-
siderations.”

*
+ +

The Court notes that, under the compulsion of practical consi-
derations arising out of the lack of co-operation by the Mandatory,
the Comittee on South West Africa provided by Rule XXVI of its
Rules of Procedure an alternative procedure for the receipt and
treatment of petitions. This Rule became necessary because the
Mandatory had refused to transmit to the General Assembly
petitions by the inhabitants of the Territory, thus rendering in-
operative provisions in the Rules concerning petitions and directly
affecting the ability of the General Assembly to exercise an effec-
tive supervision. This Rule enabled the Committee on South West
Africa to receive and deal with petitions notwithstanding that
they had not been transmitted by the Mandatory and involved
a departure in this respect from the procedure prescribed by the
Council of the League.

The particular question which has been submitted to the Court
arose out of a situation in which the Mandatory has maintained
its refusal to assist in giving effect to the Opinion of 11 July 1950.
and to co-operate with the United Nations by the submission of

12
32 HEAR. OF PETIT. BY COMM. ON S.W. AFRICA (OPIN. I VI 56)

reports, and by the transmission of petitions in conformity with
the procedure of the Mandates System. This sort of situation was
provided for by the statement in the Court’s Opinion of 1950 that
the degree of supervision to be exercised by the General Assembly
“should conform as far as possible to the procedure followed in
this respect by the Council of the League of Nations”.

* * *

The Court holds that it would not be inconsistent with its Opi-
nion of 11 July 1950 for the General Assembly to authorize a
procedure for the grant of oral hearings by the Committee on
South West Africa to petitioners who had already submitted written
petitions : provided that the General Assembly was satisfied that
such a course was necessary for the maintenance of effective inter-
national supervision of the administration of the Mandated
Territory.

For these reasons,
THE CouRT IS OF OPINION,

by eight votes to five,

that the grant of oral hearings to petitioners by the Committee
on South West Africa would be consistent with the Advisory
Opinion of the Court of 11 July 1950.

Done in English and French, the English text being authoratitive,
at The Peace Palace, The Hague, this first day of June; one
thousand nine hundred and fifty-six, in two copies, one of which
will be placed in the Archives of the Court and the other transmitted
to the Secretary-General of the United Nations.

(Signed) GREEN H. HACKWORTH,

President.

(Signed) J. LOpez OLIVAN,

Registrar,

13
33 HEAR. OF PETIT. BY COMM. ON S.W. AFR. (OPIN, I VI 56)

Judge WiniarskI, while voting in favour of the Opinion of the
Court, makes the following declaration :

I regret that I am unable to accept the whole of the reasoning
on which the Court has based its reply. In particular I think that
as the Opinion of 1950 was not based on the idea of the United
Nations as a successor in title of the League of Nations, the question
of a devolution of the powers of the Council of the League of
Nations to the General Assembly does not arise. I am in agreement
with the minority opinion in considering that the whole structure
of the Opinion of 1950 was founded on the objective elements of
the situation which arose as a result of the disappearance of the
League of Nations, and that that Opinion found in the General
Assembly the organ qualified to exercise those functions which
could not be allowed to go by default.

I also believe that the maintenance of the previously existing
situation constitutes the dominant theme of the Opinion and that
the decisive test is to be found in what was formerly done, and I
therefore think that any enquiry as to the extent of the powers of
the Council and of the General Assembly respectively is pointless.
The powers of the supervisory organ, which are determined by the
continuing obligations of the mandatory Power, are at the same
time duties, and it is quite natural that, conscious of its responsibili-
ties, the General Assembly should have put to the Court the ques-
tion relating thereto.

I agree with the Court in considering that, though drafted in
absolute terms, the question is to be understood as relating to the
actual situation existing and I hesitate to reply to it as though
this situation were normal, that is to say, as if the Mandatory
were discharging its undertakings as it did under the regime of the
League of Nations ; the raison d’être of the question cannot be
ignored. If then, in these circumstances, the General Assembly, in
order to secure further information, grants a hearing to a petitioner,
its decision cannot be held to be irregular. If, on the same basis, it
should authorize the Committee, which is its organ, to grant a
hearing in a particular case in its stead, I should be unable to regard
such a decision, which is one for the Assembly, as conflicting with
the Opinion of 1950 ; if, in the same circumstances, it deemed it
necessary to authorize the Committee to undertake such hearings,
that, while not in accordance with the former practice, would be
justified if warranted by imperative considerations and if kept
within reasonable limits and governed by the rule of good faith.

Judge KojJEvnikov, while voting in favour of the Opinion of the
Court, makes the following declaration :

While accepting the operative clause of the Advisory Opinion,
I am unable to concur in certain respects with the reasoning, in

14
34 HEAR. OF PETIT. BY COMM. ON S.W. AFRICA (OPIN. I VI 56)

particular with that part which would attribute te the Opinion a
limited and conditional character, for I am of opinion that petitions
may be in writing or oral, or both in writing and oral, that hearings
granted to petitioners by the Committee on South West Africa are
consistent with the Advisory Opinion of the Court of July 11th,
1950, and that the presentation even of oral petitions is one of the
indefeasible rights of the population of the Territory of South West
Africa, rights which accrue from the Covenant of the League of
Nations, and still more from the Charter of the United Nations, in
conformity with which this Territory should be included in the
Trusteeship System of the United Nations.

Judge Sir Hersch LAUTERPACHT, availing himself of the right
conferred on him by Articles 57 and 68 of the Statute, appends to
the Opinion of the Court a statement of his separate Opinion.

Vice-President BADAwI and Judges Baspevant, Hsu Mo,
ARMAND-UGON and MORENO QUINTANA, availing themselves of the
right conferred on them by Articles 57 and 68 of the Statute,
append to the Opinion of the Court the joint statement of their
dissenting Opinion, to which is attached a declaration by Vice-
President Badawi:

(Initialled) G. H. H.
(Initiailed) J. L. O.

15
